DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top springs and bottom springs, and the one or more support bars disposed between the top springs and the bottom springs of claim 1; the topper/mattress of claims 4, 5, 7, 8 and 12; and the second assembly being positioned at a second height in the bed frame to accommodate multiple mattresses or other toppers in a bunk-bed configuration of claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny et al. (U.S. Publication No. 2007/0294822), hereinafter referred to as Kenny, in view of Winer et al. (U.S. Publication No. 2017/0354264), hereinafter referred to as Winer.
Regarding claim 1, Kenny discloses a reversible bed assembly 20 comprising:  a deck 24 within a frame 26 and 28 (Figure 2 and paragraph 0020, where the bed assembly comprises two berths 25a and 25b), a top sleeping area 25a and a bottom sleeping area 25b, the top sleeping area 25a disposed at a top of the frame 26 and 28 and the bottom sleeping area 25b disposed at a bottom of the frame 26 and 28 when the assembly is in a first position (Figure 2); the reversible bed assembly 20 coupled to a bed frame 70 by means of an attachment mechanism 40 and capable of being inverted from the first position to a second position without detaching the assembly 20 from the bed frame 70 (paragraphs 0020-0021, Abstract).
Kenny does not disclose a spring assembly comprising:  a plurality of springs arranged in rows within a frame, the plurality of springs including top springs and bottom springs, the top springs disposed at a top of the frame and the bottom springs disposed at a bottom of the frame 
Winer teaches a spring assembly 60 comprising: a plurality of springs 60 arranged in rows within a frame 54, and one or more support bars 63 disposed below the springs 60 and extending across a width of the frame 54 (Figure 4 and paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenny with a spring assembly comprising:  a plurality of springs arranged in rows within a frame, the plurality of springs including top springs and bottom springs, the top springs disposed at a top of the frame and the bottom springs disposed at a bottom of the frame when the assembly is in a first position; and one or more support bars disposed between the top springs and the bottom springs and extending across a width of the frame as taught by Winer, (where Winer teaches a board assembly (Figure 5 and paragraph 0027) being an art recognized equivalent to the spring assembly of Figure 4, where the reversible berth assembly of Kenny would require the springs and support bars on both sides of the bed so as to provide a sufficiently supportive surface to both berths), because doing so would merely amount to a simple substitution of one known element, the deck of Kenny, for another, the spring assembly of Winer, that would not provide unexpected results, as both the deck of Kenny and the spring assembly of Winer provide an underlying support surface to a mattress (see Kenny, paragraph 20 and Winder paragraph 0026).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, doing so would merely amount to a duplication of essential working parts that would not produce unexpected results, where the interior support of the bed frame of Winer would be provided to both berths of Kenny, so as to provide the spring assembly and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) are relevant. 
Regarding claim 2, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the top springs are disposed at the bottom of the frame and the bottom springs are disposed at the top of the frame when the assembly is in the second position (see Kenny, paragraphs 0020-0021 where the position of the berths 25a and 25b are switched when the bed is rotated on pin 40, and see Winer, which teaches springs 60 placed across the top of the frame 54 for each berth, and see discussion in claim 1, above).
Regarding claim 3, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the top springs and the bottom springs are of uniform size and thickness (see Kenny, paragraphs 0020-0021 where the berths 25a and 25b are identical, and see Winer, which teaches springs 60 placed across the top of the frame 54 for each berth, and see discussion in claim 1, above).
Regarding claim 4, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the assembly 20 is configured to engage with a topper on a top side of the assembly 20 (see Kenny, paragraph 0019 where each berth 25a and 25b can receive a mattress).
Regarding claim 5, Kenny, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Kenny, as modified, further discloses wherein the topper is a mattress (see Kenny, paragraph 0019 where each berth 25a and 25b can receive a mattress).
Regarding claim 9, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the frame 26 and 28 has a plurality of corners and wherein the assembly further comprises an attachment point at each 

    PNG
    media_image1.png
    522
    564
    media_image1.png
    Greyscale

Regarding claim 10, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the one or more support bars 63 comprise a first support bar being positioned approximately one-third of a length of the assembly from a first end of the assembly (see Winer, Figure 4 where there are two support bars 63, each placed about 1/3 of the distance from the cross support 56 at the end of frame 54) and a second support bar 63 being positioned approximately one-third of the length of the assembly from a second end of the assembly (see Winer, paragraph 0026 and Figure 4, where there are two support bars 63, each placed about 1/3 of the distance from the cross support 56 at the end of frame 54).
Regarding claim 11, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein the assembly is positioned near a top of the bed frame 70 when the assembly is in the first position and wherein the 
Regarding claim 12, Kenny, as modified, discloses the subject matter as discussed above with regard to claim 1.  Kenny, as modified, further discloses wherein a first assembly 20 is positioned at a first height in the bed frame 70 and wherein a second assembly 20 is positioned at a second height in the bed frame 70 to accommodate multiple mattresses or other toppers in a bunk-bed configuration (see Kenny, paragraph 0005 where a second invertible bunk can be provided if the driver team includes more than two members, and paragraph 0006, where the assembly 20 can be moved laterally on bed frame 70 via vertical supports or guides to be positioned in a number of vertical heights, based off of user preference).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenny in view of Winer and further in view of Jannetides (U.S. Patent No. 8,136,183)
Regarding claim 6, Kenny, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Kenny, as modified, further discloses wherein the frame 26 and 28 has a plurality of corners (see Kenny, Figure 2, the corners being defined where 26 and 28 abut each other). 
Kenny, as modified, does not disclose wherein the assembly further comprises a topper support at each corner of the frame to hold the topper in place on the top side of the assembly.
Jannetides teaches wherein the frame has a plurality of corners (defined by the location of posts 12, Figure 1) and wherein the assembly further comprises a topper support 22 at each corner of the frame to hold the topper in place on the top side of the assembly (Figures 1 and 10 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Kenny, as modified, with a topper support at each corner of the frame to hold the topper in place on the top side of the assembly as taught by Jannetides, because the guard rail of Jannetides where the rail 22 extends above the frame 20 and would prevent objects placed above the frame and occupants on the bed from falling out (Figures 1 and 10 and Col. 2, lines 45-65 and Col. 3, lines 50-55).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny in view of Winer and further in view of Rasmussen (U.S. Publication No. 2014/0159410).
Regarding claim 7, Kenny, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Kenny, as modified, does not explicitly disclose wherein the assembly is sized to accommodate a twin-sized topper.
Rasmussen teaches wherein the assembly 40 is sized to accommodate a twin-sized topper 52 (Figure 2 and paragraph 0228, where the mattress 52 may be any suitable size including, but not limited to, super king, California king, king, California queen, Olympic queen, queen, double, twin, or single).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Kenny, as modified, so that the assembly is sized to accommodate a twin-sized topper as taught by Rasmussen, because doing so would allow a user to select a desired standard sized mattress, such as a twin mattress (paragraph 0228). Additionally, doing so would merely amount to a potential change in size of the bed assembly of Kenny, where Rasmussen teaches that any suitable size of mattress and frame may be used in bunk assembly (see Rasmussen, paragraph 0228), and would not provide unexpected results, as 
Regarding claim 8, Kenny, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 7.  Kenny, as modified, further discloses wherein the topper is a mattress (see Kenny, paragraph 0019 where each berth 25a and 25b can receive a mattress and Rasmussen, paragraph 0228, where the topper 52 can be a twin sized mattress 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Szulce (U.S. Patent No. 2,581,611)
Chesley (U.S. Patent No. 1,224,601)
Freund (U.S. Patent No. RE22,495)
Arnold (U.S. Patent No. 737,561)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISON N LABARGE/Examiner, Art Unit 3673            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673